 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     SHELLEY C.,
 8
                                 Plaintiff,            Case No. C18-5632JLR
 9
                   v.                                  ORDER AFFIRMING DENIAL OF
10                                                     BENEFITS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
                                     I.       INTRODUCTION
14
            Before the court is Plaintiff Shelley C.’s (“Plaintiff”) complaint seeking review of
15
     the denial of her application for disability insurance benefits. (See Compl. (Dkt. # 1) at
16
     1.) Plaintiff contends the Administrative Law Judge (“ALJ”) erred by: (1) failing to
17

18 properly consider the evidence in the context of Plaintiff’s allegation of a closed period of

19 disability; (2) failing to find Plaintiff’s depression, anxiety, and carpal tunnel syndrome

20 severe impairments at step two; (3) improperly evaluating the medical evidence; and (4)

21 failing to properly conduct the step four analysis. (See Pl. Op. Br. (Dkt. # 12) at 1.) As

22 discussed below, the court AFFIRMS the final decision of Defendant Commissioner of

23
     Social Security (“Commissioner”) and DISMISSES the case with prejudice.


     ORDER - 1
 1                                II.    THE ALJ’S DECISION

 2          Utilizing the five-step disability evaluation process, 20 C.F.R. § 404.1520, the
 3 ALJ found:

 4
            Step one: Plaintiff did not engage in substantial gainful activity from February 3,
 5          2014, through August 31, 2015, the period during which she alleges she was
            disabled. Plaintiff has engaged in substantial gainful activity since September 1,
 6          2015. See 20 C.F.R §§ 404.1571-76.

 7          Step two: Plaintiff had the following severe impairments: Degenerative disc
            disease of the cervical and lumbar spine, and degenerative joint disease of the right
 8          knee. See 20 C.F.R. § 404.1520(c).
 9          Step three: Plaintiff did not have an impairment or combination of impairments
            that met or medically equaled the severity of one of the listed impairments in 20
10
            C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525,
11          404.1526.

12          Residual Functional Capacity (“RFC”): Plaintiff could perform the full range
            of light work as defined in 20 C.F.R. § 404.1567(b).
13
            Step four: Plaintiff was capable of performing past relevant work as a
14          telecommunications specialist. This work does not require the performance of
            work-related activities precluded by Plaintiff’s RFC. See 20 C.F.R. § 404.1565.
15
     (Admin. Record (“AR”) (Dkt. # 7) at 15-24.) Based on these findings, the ALJ found
16
     that Plaintiff had not been under a disability, as defined by the Social Security Act, from
17

18 February 3, 2014, through the date of the ALJ’s decision. (Id. at 23.) The Appeals

19 Council denied Plaintiff’s request for review, making the ALJ’s decision the

20 Commissioner’s final decision. (See id. at 1-3.)

21                                       III.   ANALYSIS
22       Plaintiff, as the claimant, bears the burden of proving that she is disabled within the
23
     meaning of the Social Security Act. See Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir.


     ORDER - 2
 1 1999). Pursuant to 42 U.S.C. § 405(g), the court may set aside a denial of social security

 2 benefits only when the ALJ’s findings are based on legal error or not supported by

 3 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214

 4
     n.1 (9th Cir. 2005). The ALJ is responsible for determining credibility, resolving
 5
     conflicts in medical testimony, and resolving any other ambiguities that exist. Andrews v.
 6
     Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). Although the court is required to examine
 7
     the entire record, it may neither reweigh the evidence nor substitute its judgment for that
 8
     of the ALJ. See Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
 9
     A.     The ALJ Did Not Harmfully Err in Evaluating the Evidence in the Context of
10
            a Closed Period Disability Claim
11
            Plaintiff contends the ALJ failed to properly analyze the evidence in the context of
12
     her closed period claim. (Pl. Op. Br. at 3-7.) The court disagrees.
13
            The ALJ is not precluded from considering evidence outside of the alleged
14
     disability period. See Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988) (noting that
15
     “it is clear that reports containing observations made after the period for disability are
16
     relevant to assess the claimant’s disability”); see also Fair v. Bowen, 885 F.2d 597, 600
17

18 (9th Cir. 1989) (noting that a medical report from before the disability period was

19 relevant to the issue of whether the claimant’s condition had worsened to the point of

20 disability). This is particularly true where, as here, that evidence provides context to the

21 claimant’s allegations. As the ALJ noted—and the record demonstrates—Plaintiff had

22 longstanding issues with back/neck pain, right knee pain, carpal tunnel syndrome,

23 depression, and anxiety. (See AR at 20-21, 284 (noting right knee pain, and anxiety in



     ORDER - 3
 1 2013), 287 (noting right knee pain in 2013), 297 (noting cervical degenerative disc

 2 disease in 2012), 314 (noting carpal tunnel symptoms in 2012), 326 (same), 392 (noting

 3 cervical degenerative disc disease in 2005), 471 (reporting right carpal tunnel release

 4
     surgery in October 2015), 475 (reporting left carpal tunnel release surgery in September
 5
     2015).) Plaintiff worked while she suffered from those conditions, both before and after
 6
     the alleged disability period. (See id. at 21, 38-40.) In determining disability, the ALJ
 7
     had to consider whether those conditions worsened to the point that Plaintiff could no
 8
     longer work in February 2014. The ALJ could also consider whether Plaintiff’s
 9
     conditions improved when she went back to work in September 2015. If not, then it was
10

11 certainly reasonable for the ALJ to conclude that Plaintiff’s alleged disabilities did not

12 prevent her from working.

13          Plaintiff’s argument is simply a request for a different interpretation of the

14 evidence. But the ALJ’s decision was a rational interpretation of the evidence, and thus

15 not subject to reversal. See Thomas, 278 F.3d at 954. The ALJ accordingly did not err in

16 considering evidence outside the alleged disability period.

17
     B.     The ALJ Did Not Harmfully Err in Finding Plaintiff’s Depression, Anxiety,
18          and Carpal Tunnel Syndrome Not Severe at Step Two

19          Plaintiff contends the ALJ harmfully erred in failing to find Plaintiff’s depression,

20 anxiety, and carpal tunnel syndrome to be severe impairments at step two. (Pl. Op. Br. at

21 11-13.) The court disagrees because any error was harmless.

22          The step-two inquiry is “merely a threshold determination meant to screen out
23 weak claims.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017) (citing Bowen v.



     ORDER - 4
 1 Yuckert, 482 U.S. 137, 146-47 (1987)); see also Smolen v. Chater, 80 F.3d 1273, 1290

 2 (9th Cir. 1996) (“[T]he step two inquiry is a de minimis screening device to dispose of

 3 groundless claims.”). At step two, the ALJ must determine if the claimant suffers from

 4
     any impairments that are “severe.” 20 C.F.R. § 416.920(c). “An impairment or
 5
     combination of impairments may be found ‘not severe only if the evidence establishes a
 6
     slight abnormality that has no more than a minimal effect on an individual’s work.’”
 7
     Webb v. Barnhart, 433 F.3d 683, 686-87 (9th Cir. 2005) (quoting Smolen, 80 F.3d at
 8
     1290). As long as the claimant has at least one severe impairment, the disability inquiry
 9
     moves on to step three. See 20 C.F.R. § 416.920(d).
10

11          The step-two inquiry “is not meant to identify the impairments that should be

12 taken into account when determining the RFC.” Buck, 869 F.3d at 1048-49. At the RFC

13 phase, the ALJ must consider the claimant’s limitations from all impairments, including

14 those that are not severe. Id. at 1049. “The RFC therefore should be exactly the same

15 regardless of whether certain impairments are considered ‘severe’ or not.” Id. (emphasis

16 omitted).

17
            The record contains evidence that Plaintiff suffered from depression, anxiety, and
18
     carpal tunnel syndrome during the alleged disability period, and that those impairments
19
     had at least some effect on Plaintiff’s work. (See AR at 332, 339-40, 352, 440.) But any
20
     error in failing to find those impairments severe at step two was harmless. First, the ALJ
21
     found that Plaintiff suffered from at least one severe impairment, and thus continued the
22
     disability evaluation. (Id. at 17.) Second, the ALJ considered Plaintiff’s limitations from
23



     ORDER - 5
 1 her depression, anxiety, and carpal tunnel syndrome at the RFC stage. (Id. at 20-21.)

 2 Consequently, any error in failing to classify Plaintiff’s depression, anxiety, and carpal

 3 tunnel syndrome as severe impairments was inconsequential to the ultimate disability

 4
     determination, and thus harmless. See Buck, 869 F.3d at 1049.
 5
     C.     The ALJ Did Not Harmfully Err in Evaluating the Medical Evidence
 6
            Plaintiff contends the ALJ erred in evaluating the medical evidence. (Pl. Op. Br.
 7
     at 13-15.) In particular, Plaintiff contends the ALJ erred in rejecting the opinions of the
 8
     state agency evaluators regarding her physical limitations; Derek Leinenbach, M.D.,
 9
     Scott Alvord, Psy.D., and Patricia Moran, M.D. (Id.) The court disagrees.
10
            1.     The ALJ Did Not Harmfully Err in Rejecting the State Agency Evaluators’
11
                   Opinions
12
            The state agency evaluators reviewed Plaintiff’s medical records as part of the
13
     initial review and reconsideration of Plaintiff’s disability claim. (See AR at 63-64,
14
     78-81.) Norman Staley, M.D., who performed the reconsideration evaluation, 1 opined
15
     that Plaintiff had exertional, postural, manipulative and environmental limitations due to
16
     her carpal tunnel syndrome and cervical degenerative disc disease. (Id. at 79-80.)
17
            The ALJ gave Dr. Staley’s opinions little weight. (Id. at 22.) The ALJ reasoned
18

19

20          1
            Plaintiff references only the state agency evaluators’ opinions that relate to her physical
   limitations. (See Pl. Op. Br. at 14.) The ALJ’s discussion focused on Dr. Staley’s opinions,
21 which were similar to but slightly more restricting than the opinions of the initial evaluator,
   Nancy Camenzind. (See AR at 63-64, 78-81.) The record does not indicate whether Ms.
22 Camenzind has any medical training or expertise. The ALJ’s reasons for rejecting Dr. Staley’s
   opinions apply with equal or greater force to Ms. Camenzind’s opinions given her apparent lack
23 of medical training. See 20 C.F.R. § 404.1502(a); Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir.
   2009).


     ORDER - 6
 1 that Plaintiff returned to work three months after Dr. Staley’s opinions, and Plaintiff’s

 2 carpal tunnel symptoms resolved once she underwent surgery. (Id.) The ALJ further

 3 decided to give greater weight to examining physician Dr. Leinenbach. (Id.)

 4
            The ALJ did not err in rejecting Dr. Staley’s opinions. First, the standard for
 5
     rejecting the opinions of non-examining physicians is not well-defined, but in general an
 6
     ALJ “may reject the opinion of a non-examining physician by reference to specific
 7
     evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998)
 8
     (citations omitted). The ALJ met this standard in explaining her rejection of Dr. Staley’s
 9
     opinions. Dr. Staley essentially opined that Plaintiff could perform sedentary work. See
10

11 AR at 79-80; 20 C.F.R. § 404.1567(a). Based on the vocational expert’s testimony, the

12 ALJ classified Plaintiff’s past and current work as sedentary-to-medium work as

13 performed. (See AR at 23.) There was thus some conflict between Dr. Staley’s opinions

14 and Plaintiff’s ability to perform her current work, and the ALJ was entitled to resolve

15 this conflict. See Andrews, 53 F.3d at 1039. The ALJ rationally resolved the conflict,

16 and thus did not err. See Thomas, 278 F.3d at 954.

17
            Second, the ALJ reasonably chose to accept Dr. Leinenbach’s opinions over those
18
     of Dr. Staley. Generally, an ALJ should give greater weight to doctors who treat or
19
     examine a claimant than to those who do not. See 20 C.F.R. 404.1527(c)(1) (“Generally,
20
     we give more weight to the medical opinion of a source who has examined you than to
21
     the medical opinion of a medical source who has not examined you.”). Dr. Leinenbach’s
22
     opinions conflicted with Dr. Staley’s in that the former believed Plaintiff could satisfy the
23



     ORDER - 7
 1 light-work level lifting requirements, stand/walk and sit without limitation, and had no

 2 postural limitations. (See AR at 335.) Dr. Leinenbach actually examined Plaintiff, so the

 3 ALJ reasonably gave his opinions more weight. The ALJ thus did not err in rejecting the

 4
     state agency evaluators’ opinions.
 5
            2.     The ALJ Did Not Harmfully Err in Discounting Dr. Leinenbach’s Opinions
 6
            Dr. Leinenbach examined Plaintiff on January 3, 2015. (See id. at 332-36.) He
 7
     opined that Plaintiff could stand, walk, and sit without limitation. (Id. at 335.) Dr.
 8
     Leinenbach found that Plaintiff could lift 20 pounds occasionally and 10 pounds
 9
     frequently. (Id.) Dr. Leinenbach opined that Plaintiff had no postural or environmental
10

11 limitations, but could reach, handle, finger, and feel frequently. (Id.)

12          The ALJ gave Dr. Leinenbach’s opinions some weight. (Id. at 22.) The ALJ

13 agreed with Dr. Leinenbach regarding Plaintiff’s exertional limitations, but gave the

14 manipulative limitations little weight because “[Plaintiff] began working [nine] months

15 after the opinion without any apparent manipulative restrictions.” (Id.)

16          The ALJ did not err in reaching this conclusion. An ALJ must provide “specific
17
     and legitimate reasons that are supported by substantial evidence in the record” to reject
18
     the opinion of an examining doctor when it is contradicted. See Lester v. Chater, 81 F.3d
19
     821, 830-31 (9th Cir. 1996) (citing Andrews, 53 F.3d at 1042). Much like the ALJ
20
     reasoned with respect to Dr. Staley’s opinions, the ALJ rationally interpreted the
21
     evidence in finding that Plaintiff’s return to work undermined Dr. Leinenbach’s opinions
22
     regarding Plaintiff’s manipulative limitations.
23



     ORDER - 8
 1          The Ninth Circuit’s decision in Moore v. Commissioner of Social Security

 2 Administration, 278 F.3d 920 (9th Cir. 2002), accords with this result. In Moore, the

 3 Ninth Circuit held that “an applicant’s employment that begins after the end of the period

 4
     for which the applicant is seeking Social Security disability benefits . . . , unless wholly
 5
     inconsistent with the claimed disability, is not a ‘specific and legitimate’ reason for
 6
     rejecting the opinions of examining physicians contradicted only by a nonexamining
 7
     physician.” Id. at 922. The court held that the ALJ erred in relying on the claimant’s
 8
     work history after the end of the disability period because it was not wholly inconsistent
 9
     with his allegations of disability. Id. at 925. In particular, the claimant had improved to
10

11 the point where he was able to function in a job requiring minimal skills. Id.

12          Here, by contrast, the ALJ reasonably found that Plaintiff’s return to her prior

13 work with no apparent limitations was inconsistent with Dr. Leinenbach’s opined

14 functional restrictions. (See AR at 22.) This was a rational interpretation of the evidence,

15 and the ALJ therefore did not err in discounting Dr. Leinenbach’s opinions. See Thomas,

16 278 F.3d at 954.

17
            3.     The ALJ Did Not Harmfully Err in Rejecting Dr. Alvord’s Opinions
18
            Dr. Alvord examined Plaintiff on January 9, 2015. (See AR at 337-42.) Dr.
19
     Alvord opined that Plaintiff would have mild difficulty (a) completing detailed and
20
     complex tasks, (b) maintaining regular attendance, and (c) completing a normal work day
21
     and week without interruptions from her depression and anxiety. (Id. at 341.) Dr. Alvord
22
     opined that Plaintiff would not have difficulty (a) completing simple and repetitive tasks,
23



     ORDER - 9
 1 (b) accepting instructions from authority figures, (c) interacting with coworkers,

 2 supervisors, and the public, (d) performing work activities on a consistent basis without

 3 extra instruction, and (e) dealing with usual workplace stress. (Id.)

 4
            The ALJ gave Dr. Alvord’s opinions little weight. (Id. at 22.) The ALJ noted that
 5
     Plaintiff was looking for work at the time of Dr. Alvord’s examination, and returned to
 6
     work in August 2015, “showing sufficient motivation to work.” (Id.) The ALJ further
 7
     noted that “there is no evidence [Plaintiff] has had difficulties with attendance or
 8
     performing complex tasks in her current work,” and “no evidence she had greater
 9
     symptoms during the period at issue than she has had since she started working.” (Id.)
10

11          The ALJ did not harmfully err in reaching this conclusion. As with Dr.

12 Leinenbach, the ALJ was required to give specific and legitimate reasons to reject Dr.

13 Alvord’s opinions. See Lester, 81 F.3d at 830-31. First, the ALJ again reasonably

14 interpreted the evidence and determined that there was no distinction between Plaintiff’s

15 symptoms during and after the alleged disability period. (See AR at 22.)

16          Second, and perhaps more importantly, Plaintiff has not demonstrated what
17
     limitations Dr. Alvord’s opinions suggest that would alter the RFC. Dr. Alvord opined
18
     that Plaintiff would have at most mild difficulty with certain work tasks. (Id. at 341.)
19
     Plaintiff has not identified any restrictions that should have been included based on mild
20
     impairments, and has consequently failed to show that the ALJ committed harmful error
21
     in rejecting Dr. Alvord’s opinions. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir.
22
     2012) (citing Shinseki v. Sanders, 556 U.S. 396, 407-09 (2009)).
23



     ORDER - 10
 1          4.     The ALJ Did Not Harmfully Err in Rejecting Dr. Moran’s Opinions

 2          Dr. Moran was one of Plaintiff’s treating physicians. (See AR at 378-81, 442-45.)
 3 She issued an opinion in March 2015. (Id. at 378-81.) Dr. Moran opined that Plaintiff

 4
     could stand/walk for less than two hours in an eight-hour work day, and sit for about two
 5
     hours. (Id. at 378.) She opined that Plaintiff would need to be able to alternate between
 6
     sitting and standing at will. (Id. at 379.) Dr. Moran opined that Plaintiff would need
 7
     extra unscheduled rest breaks. Id. Dr. Moran also opined that Plaintiff had postural and
 8
     lifting restrictions, and was only capable of tolerating a low stress job. (Id. at 380.) Dr.
 9
     Moran opined that Plaintiff would be absent from work two days a month due to her
10

11 symptoms. (Id. at 381.)

12          The ALJ gave Dr. Moran’s opinions little weight. (Id. at 22.) The ALJ reasoned

13 that the “[e]vidence does not support a need for extra breaks.” (Id.) Dr. Moran provided

14 no specific findings to support the limitations she described. (Id.) Moreover, Dr.

15 Moran’s opinions did not address or support a 12-month disability period because (a) she

16 only started treating Plaintiff in January 2015, nine months before Plaintiff returned to

17
     work, and (b) Plaintiff returned to work about six months after Dr. Moran issued her
18
     opinion. (Id.)
19
            The ALJ did not harmfully err in reaching this conclusion. The ALJ was required
20
     to give specific and legitimate reasons to reject Dr. Moran’s opinions. See Lester, 81
21
     F.3d at 830-31. First, an ALJ may reject a doctor’s opinions if they are inadequately
22
     supported by the medical evidence. See Bayliss, 427 F.3d at 1216-17; Thomas, 278 F.3d
23



     ORDER - 11
 1 at 957; see also 20 C.F.R. § 404.1527(c)(3) (noting that one factor ALJs consider in

 2 weighing a medical opinion is the extent to which relevant evidence, including objective

 3 clinical findings, supports the opinion). The ALJ reasonably concluded that Dr. Moran’s

 4
     treatment notes and report did not adequately support or explain the scope of restrictions
 5
     she imposed.
 6
            Second, the fact that Plaintiff returned to full-time work six months after Dr.
 7
     Moran’s opinions tends to contradict those opinions, particularly with respect to those
 8
     restrictions that could render plaintiff unable to sustain competitive employment, such as
 9
     the need for extra rest breaks or frequent absences. (See AR at 22, 54.)
10

11          The fact that Dr. Moran’s treatment relationship only began nine months before

12 the end of the closed disability period, however, was not a legitimate reason to discount

13 her opinions. (See id. at 22.) The ALJ determined, without support, that Dr. Moran’s

14 opinions could not have described limitations lasting for a continuous 12-month period,

15 as required to prove disability. See 42 U.S.C. § 1382c(a)(3)(A). Nothing in Dr. Moran’s

16 statement of her opinions indicated that they were only prospective, nor was that a

17
     reasonable assumption. (See AR at 378-81.)
18
            Although the ALJ included an erroneous reason for rejecting Dr. Moran’s
19
     opinions, Plaintiff has failed to show harmful error. See Ludwig, 681 F.3d at 1054. An
20
     error is harmless “where it is ‘inconsequential to the ultimate disability determination.’”
21
     Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (quoting Carmickle v. Comm’r,
22
     Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)). The ALJ gave at least one valid
23



     ORDER - 12
 1 reason for rejecting Dr. Moran’s opinions, so her inclusion of an erroneous reason was

 2 inconsequential to the disability determination, and therefore harmless.

 3 D.       The ALJ Did Not Harmfully Err in Conducting the Step Four Analysis
 4
            Plaintiff contends the ALJ erred at step four by failing to properly categorize
 5
     Plaintiff’s past work and failing to incorporate all of Plaintiff’s alleged limitations into
 6
     the RFC. (See Pl. Op. Br. at 7-11.) The court disagrees.
 7
            Plaintiff argues that the ALJ erred because she incorrectly identified Plaintiff’s
 8
     past work as a telecommunications specialist. (Id. at 9-10.) The vocational expert
 9
     identified this job as code 031.167-018 from the Dictionary of Occupational Titles
10
     (“DOT”), although the ALJ did not reference this number in her decision. (See AR at 17,
11

12 23, 53.) As Plaintiff notes, this DOT code is not accessible via Westlaw. But this DOT

13 code can be located using SkillTran. (See Dkt. # 13-1.)

14          Plaintiff’s argument is irrelevant to the outcome here. Although ALJs regularly

15 rely on the DOT, an ALJ may deviate from the DOT by relying on expert testimony, as

16 long as the record contains persuasive evidence to support the deviation. See Tommasetti

17
     v. Astrue, 533 F.3d 1035, 1042 (9th Cir. 2008) (citing Johnson v. Shalala, 60 F.3d 1428,
18
     1435 (9th Cir. 1995)). The ALJ relied on testimony from a vocational expert, who noted
19
     that Plaintiff’s work as performed differed from the DOT classification based on
20
     Plaintiff’s work history. (See AR at 53.) Thus, even if the ALJ had used the wrong DOT
21
     code, she relied on the vocational expert’s testimony, which supported the outcome here.
22
     (See id.) Plaintiff has failed to show that the ALJ unreasonably interpreted the evidence
23



     ORDER - 13
 1 or committed a harmful error. See Ludwig, 681 F.3d at 1054.

 2          Plaintiff further argues that the ALJ erred because her categorization of Plaintiff’s
 3 past work and step four determination differed from the determinations made during the

 4
     initial review and reconsideration of Plaintiff’s application. (Pl. Op. Br. at 9.) But an
 5
     ALJ is not bound by the earlier decisions made in reviewing a claimant’s application.
 6
     See Battles El v. Berryhill, No. C17-1383-MAT, 2018 WL 1517660, at *2 (W.D. Wash.
 7
     Mar. 28, 2018); 20 C.F.R. §§ 404.946(a), 404.1513a(b). The ALJ did not err in reaching
 8
     a different conclusion regarding Plaintiff’s past work and step four.
 9
            Plaintiff’s final argument—that the ALJ erred because she failed to incorporate all
10

11 of Plaintiff’s alleged limitations—also fails. The ALJ was not required to include

12 limitations in the RFC that were not established by the evidence. See Osenbrock v. Apfel,

13 240 F.3d 1157, 1164-65 (9th Cir. 2001). Because the court found that the ALJ did not err

14 in weighing the evidence, the ALJ did not have to incorporate limitations from that

15 evidence into the RFC, and thus Plaintiff has failed to show harmful error. See id.

16                                        CONCLUSION
17
            For the foregoing reasons, the court AFFIRMS the Commissioner’s final decision
18
     and DISMISSES this case with prejudice.
19
            DATED this 22nd day of March, 2019.
20

21

22
                                                       A
                                                       JAMES L. ROBART
23
                                                       United States District Judge



     ORDER - 14
